The court
refused to grant a new trial. They held, that the proof given of the deed was sufficient, and that where the subscribing witnesses to any instrument of writing are beyond the compulsory process of our courts, it is not incumbent on the party-claiming the benefit of their testimony to subpoena them, or examine them by commission ; but that proof of their signatures would be sufficient.
They were further of opinion, that the evidence given to impeach the conveyance to the plaintiff, on the several grounds contended for, and allowed at the trial, was properly submitted to the jury : and that it was for them to decide upon its sufficiency to disannul the deed: and that as they had thought the evidence sufficient, upon some or all of the grounds insisted on to avoid the deed, the court would not control their verdict.
New trial refused.
Present, Grimke, Waties, Johnson, Tkezevakt, and Brevard, Justices ; Bay, J« absent.
Note. A deed originally void, good by re-delivery. Cowp.’SO 1.